By the Court —
Lyon, J., delivering the opinion.
The object of a bail bond is to compel the appearance of the principal, and if it imposes other and more onerous conditions it is void: Tidd. Pr., 224; Thorner vs. Whetstone, Dyer. R., 119; Rogers vs. Reeves, 1 T. R., 418; Nicker vs. Davis et. al., 15 Ga. R., 573. This bond requires the principal'not only to appear, but “ to stand to, abide and perform the final judgment of the Court in said case.” ■ This is a condition more onerous than is required by law, and it is therefore void.
Let the judgment be affirmed.